Citation Nr: 1711091	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  05-39 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, prior to May 7, 2012, for chronic lymphedema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to January 1979 and from October 1981 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This matter was initially before the Board in November 2014.  In November 2014, in pertinent part, the Board denied an initial rating in excess of 20 percent for chronic lymphedema prior to May 7, 2012.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2015, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issue of a higher initial evaluation for chronic lymphedema, and remanded the case to the Board for readjudication consistent with the JMPR.  Pursuant to the December 2015 JMPR, the Board remanded the claim in February 2016 for further evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with the November 2015 remand directives with respect to the claim of entitlement to a higher initial rating for chronic lymphedema in excess of 20 percent prior to May 7, 2012.  Stegall v. West, 11 Vet. App. 268 (1998).

The February 2016 Board remand also remanded the claims of entitlement to a higher initial rating for lumbar degenerative disc disease, rated as 10 percent disabling prior to September 11, 2011, and as 20 percent since September 11, 2011, entitlement to a compensable initial rating for carpal tunnel syndrome (CTS) of the right arm and entitlement to a compensable initial rating for CTS of the left arm, for further evidentiary development.  The development directed in the remand has not yet been completed and these issues have not been recertified to the Board and thus will not be addressed further.  

In November 2014, the Board noted the issues of entitlement to service connection for a cervical spine disability was raised in a December 2005 appeal, service connection for a left foot disability was raised in an October 2012 statement, and claims to reopen entitlement to service connection for bilateral hearing loss and a sinus disability were raised in an April 2012 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the record reflects the Appeal Management Center referred these issues to the AOJ via a September 2015 memorandum, the record does not reflect the claims have been adjudicated.  Additionally, most recently in December 2016, the Veteran requested repayment for pharmacy expenses, which also has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the February 2016 remand directive with respect to entitlement to a higher initial rating in excess of 20 percent, prior to May 7, 2012, for chronic lymphedema, has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Thus, in the present case, additional development must be conducted. 

In pertinent part, in February 2016, the Board noted that the December 2015 JMPR determined that the Board erred in its November 2014 decision when it concluded that its duty to assist in obtaining records had been satisfied as private treatment records relevant to the Veteran's service-connected lymphedema from E. Iker, M.D., at the Lymphedema Center in Santa Monica, California, were still outstanding.  Specifically, the December 2015 JMPR stated a September 2008 treatment record from the LA Air Force Base noted that Veteran was requesting referral and evaluation by Dr. E. Iker in Santa Monica, California, in connection with her lymphedema, that during a 2008 VA examination the Veteran indicated that she was being treated by Dr. Iker and that her lymphedema was under good control, a December 2009 treatment record from the LA Air Force Base also showed she was seeing Dr. Iker and an April 2010 LA Air Force Base treatment note stated that the Veteran had followed Dr. Iker for a long time.

Pursuant to the February 2016 Board remand, March 2016 and July 2016 VA correspondence to the Veteran requested updated treatment records from E. Iker, M.D., at the Lymphedema Center in Santa Monica, California.  In April 2016 and August 2016 statements, the Veteran replied, in part, that enclosed was her response and the VA Form that she had filled out giving the VA permission to contact Dr. E. Iker for lymphedema in her right leg.  However, although an authorization form for other medical providers is of record, such did not include Dr. E. Iker.  In addition, the record reflects the Veteran originally submitted records from Dr. E. Iker, which consisted of March 2012 treatment records and a May 2012 disability benefits questionnaire, in October 2012.  The Veteran submitted duplicates of these records in November 2012, December 2015, and April 2016.  However, the December 2008 JMPR referenced treatment from Dr. E. Iker in 2008, 2009 and 2010, which is during the period at issue for this claim and such records are not associated with the record.  Thus, the Board finds pursuant to the duty to assist, and in light of the fact the Veteran reported she submitted an authorization form for Dr. E. Iker, another remand is warranted to obtain additional treatment records from Dr. E. Iker.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to lymphedema, specifically treatment records from E. Iker, M.D., at the Lymphedema Center in Santa Monica, California for the period prior to May 7, 2012 to include any records dated in 2008, 2009 and 2010, and excluding the March 2012 treatment records and May 2012 disability benefits questionnaire which are already of record.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, then the Veteran and her representative should be furnished a supplemental statement of case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






